MR. JUSTICE KLUCZYNSKI, also dissenting: I concur in the dissent of Mr. Justice Ward and feel that a few additional comments are appropriate. It is my understanding that cases of this nature, in which an injury is sustained during social activities while away from work, are judged by the degree of employer sponsorship or by the benefit derived by the employer from the social activities in question. (1A A. Larson, Workmen’s Compensation sec. 22 et seq. (1979).) An employer’s exposure to liability under the Workmen’s Compensation Act is thus expanded as his involvement increases; sufficient employer involvement renders the social activity incident to the employment (Mid Central Tool Co. v. Industrial Com. (1978), 72 Ill. 2d 569, 578). Given the substantial financial contributions by respondent and its other supportive actions, and assuming, as we have done before, “that the employer obtained the ‘significant if not tangible’ benefit of improved employee relations” (Lybrand, Ross Bros. & Montgomery v. Industrial Com. (1967), 36 Ill. 2d 410, 418, quoting Jewel Tea Co. v. Industrial Com. (1955), 6 Ill. 2d 304, 314), I find no cause to hold that the Commission’s decision is against the manifest weight of the evidence.